 



Exhibit 10.6
COVAD COMMUNICATIONS GROUP, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF STOCK APPRECIATION RIGHT AWARD
GRANT NUMBER:                     
     The terms defined in the Company’s 2007 Equity Incentive Plan (the “Plan”)
shall have the same meanings in this Notice of Stock Appreciation Right Award
(“Notice of Grant”).

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
   

     You (“Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”), subject to the terms and conditions of the Plan and the attached Stock
Appreciation Right Award Agreement (hereinafter “SAR Agreement”) to the Plan
(available in hard copy by request), as follows:

             
 
  Number of SARs:        
 
     
 
   
 
  Maximum Number of Shares Issuable:        
 
     
 
   
 
  Date of Grant:        
 
     
 
   
 
  Fair Market Value of a Share on Date of Grant:        
 
     
 
   
 
  First Vesting Date:   [ ]
 
     
 
   
 
                Expiration Date:   The date on which settlement of all SARs
granted hereunder occurs, with earlier expiration upon the Termination Date

     [Vesting Schedule: The SARs will vest as follows:
                                                             , subject to your
continued service as an employee, director or consultant of the Company.]
Participant understands that his or her employment or consulting relationship
with the Company is for an unspecified duration, can be terminated at any time
(i.e., is “at-will”), and that nothing in this Notice of Grant, the SAR
Agreement or the Plan changes the at-will nature of that relationship.
Participant acknowledges that the vesting of the SARs pursuant to this Notice of
Grant is earned only by continuing service as an employee, director or
consultant of the Company. Participant also understands that this Notice of
Grant is subject to the terms and conditions of both the SAR Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the SAR Agreement and the Plan.

              PARTICIPANT   COVAD COMMUNICATIONS GROUP, INC.
 
           
Signature:
      By:    
 
           
 
           
Print Name:
      Its:    
 
           

1



--------------------------------------------------------------------------------



 



COVAD COMMUNICATIONS GROUP, INC.
STOCK APPRECIATION RIGHT AWARD AGREEMENT TO THE
COVAD COMMUNICATIONS GROUP, INC. 2007 EQUITY INCENTIVE PLAN
     Unless otherwise defined herein, the terms defined in the Company’s 2007
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Stock Appreciation Right Award Agreement (the “Agreement”).
     You have been granted Stock Appreciation Rights (“SARs”) subject to the
terms and conditions of the Plan, the Notice of Stock Appreciation Rights Award
(“Notice of Grant”) and this Agreement.
1. Settlement. Settlement of SARs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice of
Grant. Settlement of SARs shall be in Shares, except no fractional shares will
be issued in settlement of SARs. Any amounts attributable to a fractional share
will be settled in cash.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of SARs, Participant shall have no ownership of the Shares allocated
to the SARs and shall have no right to vote such Shares, subject to the terms,
conditions and restrictions described in the Plan and herein.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4. No Transfer. The SARs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.
5. Termination. If Participant’s continuous employment with the Company or any
of its subsidiaries shall terminate for any reason, all unvested SARs shall be
forfeited to the Company forthwith, and all rights of Participant to such SARs
shall immediately terminate. Vested SARs shall be treated in accordance with
Section 5 of the plan regarding exercisability of vested options. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.
6. Acknowledgement. The Company and Participant agree that the SARs are granted
under and governed by the Notice of Grant, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the SARs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
7. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the SARs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
prior to such settlement or disposition. Applicable withholding taxes shall be
satisfied by the Company by withholding the applicable number of Shares
otherwise deliverable upon settlement of the SAR in accordance with rules and
procedures established by the Committee. There is no tax event upon granting of
an SAR. Upon settlement of the SAR, Participant will include in income the fair
market value of the Shares subject to the Shares payable in accordance with
settlement of the SAR. The included amount will be treated as ordinary income by
Participant and will be subject to withholding by the Company. Upon disposition
of the Shares, any subsequent increase or decrease in value will be treated as
short-term or long-term capital gain or loss, depending on whether the Shares
are held greater than one year from the date of settlement.
8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and

1



--------------------------------------------------------------------------------



 



with all applicable requirements of any stock exchange or automated quotation
system on which the Company’s Common Stock may be listed or quoted at the time
of such issuance or transfer.
9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
10. Governing Law; Severability. The Plan and Notice of Grant are incorporated
herein by reference. The Plan, the Notice of Grant and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof. This
Agreement is governed by Delaware law except for that body of law pertaining to
conflict of laws. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.
11. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Purchaser’s employment, for
any reason, with or without cause.
     By your signature and the signature of the Company’s representative on the
Notice of Grant, Participant and the Company agree that this SAR is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and this Agreement. Participant has reviewed the Plan, the Notice of Grant and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice of Grant and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice of Grant and
this Agreement. Participant further agrees to notify the Company upon any change
in Participant’s residence address.

2